Title: To James Madison from Edmund Randolph, 18 July 1782
From: Randolph, Edmund
To: Madison, James



Dear sir
Richmond July 18. 1782.

In my letter of the last week but one, I anticipated the cause of my failure to write by saturday’s post. The trial of the flag-ship, whose defence I undertook, added to the debt, due from me to my connections by friendship and blood, detained me in Williamsburg until the afternoon of that day.
The ship was indeed acquitted upon principles of law. But I fear, that the “chasm” in the testimony, by which her acquittal was affected, did not proceed from her innocence, so much as from the non-attendance of a witness. I fear, too that she imported a considerable quantity of merchandize. Nay, if it had not been for my aversion to interrupt the schemes of Mr. Morris in the management of finance, and my apprehension, lest the enemy should be clamorous and troublesome, if she were condemned without the most direct and pointed evidence—I was so well satisfied with my suspicion[s] that I would have laboured strenuously for confiscating her. For every avenue not explored for the [conta]mination of british goods—an evil, which, if it stood single and unmixed with public benefit, arising from other considerations, I would not countenance upon any allurement of lucre whatever. But the forbearance of my temper in this respect was really worn down, when I was informed, that another of the flags, the sloop Good Intent, was basely violating her character. She was permitted to go as far as Boyd’s hole on Potomack; but went up to Alexandria without licence. The distance between those ports of the river is about sixty miles. She had on board a very liberal cargo, besides four anchors and four cables for ships; the having of which plainly indicated a design of stealing vessels, after the example of another flag ship from Charlestown. I libelled her without hesitation. Her fate will be decided on friday sevennight, and will probably be adverse.
From what cause has it proceeded, that the notification of the birth of a dauphin reached the hands of our governor on monday last only? Mr: Livingston, from whom the official intelligence did at last come, ought surely to have sent his dispatch, announcing that event by the post, rather than on opportunity, by Winchester: which was the route of the letter. Some apology seems necessary for the involuntary omission of our executive to celebrate it, unless the address of the assembly to Ct. Rochambeau has made amends.
Mr. Ambler informs me, that there is not a single letter or paper from Phila. by the mail of to-day. This circumstance deprives me of the pleasure of acknowledging the receipt of any letter from you later than the 2d. instant, and induces a belief, that Sir Guy has been again on the highway.
The inclosure relates to the claim of an honest man, and zealous whig, for salary &c, as an attendant on the hospital here. I represented to him the impracticability of having his account immediately paid off, and the difficulty of obtaining, what he is willing to receive as a substitute for actual payment, a certificate. I must however intrude this business upon your attention so far, as to beg you to have the doctor’s demand, placed upon a footing, equally respectable with that, on which demands of a similar nature have been placed.
A late incident will probably try the fortitude of our judiciary, by calling upon them to say, whether a law, contrary to the constitution, is obligatory. The power of pardoning is delegated to the governor by the act of government, under two exceptions only: the one, where the prosecution may have been carried on by the house of delegates, the other when the law shall otherwise particularly direct. [In ei]ther of these instances the house of delegates is declared capable of pardoning. The law against treason, passed at a session, subsequent to the one, which formed the constitution, strips the governor of all authority to pardon in cases of treason and vests that in the general assembly, and thus interchanges with the senate the peculiar rights of the other branch of the legislature. Three persons were attainted of treason at the last session of the general court, and a vote of pardon was entered into by the delegates. This vote was submitted to the senate for their concurrence, and was negatived by them. But the friends of the condemned have procured the suspension of execution in order to try at the next general court the force of their opinion, that the vote of the delegates is an actual pardon, in spite of the disagreement of the senate.
It is a wonderful mistake, that the French have diffused much specie thro’ the lower country. The inhabitants had been too great sufferers under the ravages of the enemy, other states had been too active in throwing in their supplies, and the zeal of the contractors had been too ardent, to leave any portion of the french crowns, open to the pursuits of our countrymen. But let it be remembered; that the citizens of Wmsburg. and its neighbourhood do almost universally regret their departure. Equal condescension in commanders, and good order in soldiers were never yet known in any army. As justice and policy united in dictating a compensation for the small destruction of houses, which took place in consequence of their stay in Virginia, so has that compensation been marked by liberality. The president of the college was paid very handsomely for his library, and 1500£ were allowed for his house.
I have not seen Dr. Coste’s oration in return for the degree conferred on him by our university. But I am informed, that he rallies the mode of rearing children, our diet, and in short the whole system of our education with great acrimony: Among other examples of the ill effect of our diet, I am told that he says, that it causes “ventrum prorumpere.”
 